Case 8:13-cv-01962-CEH-AEP Document 393 Filed 07/06/21 Page 1 of 3 PageID 23810




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 DENISE OCASIO and CARMELO
 OCASIO,

       Plaintiffs,

 v.                                                   Case No: 8:13-cv-1962-CEH-AEP

 C.R. BARD, INC. and BARD
 PERIPHERAL VASCULAR, INC.,

       Defendants.
 ___________________________________/

                       SECOND AMENDED ORDER

       This matter comes before the Court on Defendants C.R. Bard, Inc. and Bard

 Peripheral Vascular, Inc.’s Unopposed Motion for Entry of Order Permitting Certain

 Individuals to Bring Electronic Devices into the Courthouse During Trial (Doc. 363).

 In the Motion, Defendants request permission to bring electronic devices into the

 courthouse to adequately present their causes of action during the trial of this matter.

       Accordingly, it is ORDERED as follows:

       1)     Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.’s

              Unopposed Motion for Entry of Order Permitting Certain Individuals to

              Bring Electronic Devices into the Courthouse During Trial (Doc. 363) is

              GRANTED in part and DENIED in part.

       2)     Pursuant to the Middle District’s Electronic Device Policy, General

              Order 6:13-mc- 94-Orl-22, attorneys permitted to practice law in the
Case 8:13-cv-01962-CEH-AEP Document 393 Filed 07/06/21 Page 2 of 3 PageID 23811




             Middle District are permitted to bring any personal electronic device

             beyond the courthouse’s security checkpoint by presenting a valid

             Florida Bar identification card. Therefore, counsel for the parties may

             bring personal electronic devices such as cellular telephones and laptop

             computers into the courthouse.

       3)    Counsel for Defendants, David Walz, Matthew Lerner, Elizabeth Helm,

             James Rogers, and Joseph Fornadel, may each bring one cellular

             telephone and one laptop computer, including adapters and accessories,

             into the courtroom during the trial of this case. The cellular telephone

             shall be on vibrate or silent mode. Counsel for Defendants may also bring

             a MIFI device into the Courthouse for the duration of the trial.

       4)    Additionally, the following individuals may bring one cellular telephone

             and one laptop computer, including adapters and accessories, into the

             courtroom during the trial of this case: Jean Patterson, Lana Morrison,

             Darren Winward, George Inmon, and Scott Aaron. The cellular

             telephone shall be on vibrate or silent mode. Defendants’ trial

             technicians, Darren Winward, George Inmon and Scott Aaron, may

             bring into the courthouse any other equipment needed to connect to the

             court’s presentation equipment.

       5)    The above-identified individuals may also bring these electronic devices

             into the courthouse on July 2, 2021 to test the compatibility of their

             electronic equipment with that in the courtroom.
                                         -2-
Case 8:13-cv-01962-CEH-AEP Document 393 Filed 07/06/21 Page 3 of 3 PageID 23812




       6)    This order shall stand in full force and effect for the duration of the trial,

             which commences July 6, 2021.

       DONE AND ORDERED in Tampa, Florida on July 6, 2021.




 COPIES FURNISHED TO:

 Counsel of Record
 Court Security, Main Entrance




                                           -3-
